                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                   January 07, 2020
                               UNITED STATES DISTRICT COURT                       David J. Bradley, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                  BROWNSVILLE DIVISION

MIRIAM SANDOVAL SUAREZ,                        §
                                               §
        Plaintiff,                             §
VS.                                            §   CIVIL ACTION NO. 1:19-CV-124
                                               §
ROBERT M. COWAN, et al.,                       §
                                               §
        Defendants.                            §

                ORDER ADOPTING REPORT AND RECOMMENDATION

       On October 29, 2019, the United States Magistrate Judge issued a Report and

Recommendation (Doc. 9) recommending that the Defendants’ Motion to Dismiss Petition for

Writ of Habeas Corpus and Complaint for Declaratory and Injunctive Relief (Doc. 5) be granted.

No party objected to the Report and Recommendation.

       After considering the Report and Recommendation and the applicable law, the Court

ADOPTS the Report and Recommendation (Doc. 9). Accordingly, it is:

       ORDERED that Defendants’ Motion to Dismiss Petition for Writ of Habeas Corpus and

Complaint for Declaratory and Injunctive Relief (Doc. 5) is GRANTED; and

       ORDERED that all claims raised by Miriam Sandoval Suarez are dismissed without

prejudice for lack of jurisdiction.

       SIGNED this 7th day of January, 2020.


                                               _________________________________
                                               Fernando Rodriguez, Jr.
                                               United States District Judge




1/1
